  Case 19-40366         Doc 14     Filed 04/18/19 Entered 04/18/19 11:41:03         Desc Main
                                    Document     Page 1 of 20



                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA

In Re:                                                          Chapter 7

Shawntia Genee Chester                                          Bankruptcy No. 19-40366

                Debtor.


          NOTICE OF HEARING ON MOTION TO DISMISS CHAPTER 7 CASE


TO:      The Debtor, all creditors and other parties in interest:

         The United States Trustee has filed a motion to dismiss the above-captioned case under

11 U.S.C. § 707(b)(1), based on the totality of circumstances under 11 U.S.C. § 707(b)(3).

         The Court will hold a hearing on this motion at 9:30 a.m. on Wednesday May 15, 2019,

before the United States Bankruptcy Court, Courtroom 8 West, U.S. Courthouse, 300 South

Fourth Street, Minneapolis, Minnesota.

         Any response to this motion must be filed and delivered not later than Friday May 10,

2019, which is five days before the time set for the hearing (including Saturdays, Sundays and

legal holidays). Local Bankruptcy Rule 9006-1. UNLESS A RESPONSE OPPOSING THE

MOTION IS TIMELY FILED, THE COURT MAY GRANT THE MOTION WITHOUT A

HEARING.

Dated: ___________________
                                                        CLERK OF BANKRUPTCY COURT



                                                By:     ______________________
                                                        Deputy Clerk
  Case 19-40366       Doc 14    Filed 04/18/19 Entered 04/18/19 11:41:03           Desc Main
                                 Document     Page 2 of 20


                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MINNESOTA

In Re:                                                      Chapter 7

Shawntia Genee Chester                                      Bankruptcy No. 19-40366

               Debtor.


                          NOTICE OF HEARING AND
               MOTION TO DISMISS PURSUANT TO 11 U.S.C. § 707(b)(1)


         To:   The debtor(s) and other entities specified in Local Rule 1204(a).

         1.    The United States Trustee (UST) for Region 12 moves the Court for the relief

requested below and gives notice of hearing.

         2.    The Court will hold a hearing on this motion at 9:30 a.m. on Wednesday May 15,

2019, before the United States Bankruptcy Court, Courtroom 8 West, U.S. Courthouse, 300

South Fourth Street, Minneapolis, Minnesota.

         3.    Any response to this motion must be filed and delivered not later than Friday May

10, 2019, which is five days before the time set for the hearing (including Saturdays, Sundays

and legal holidays). Local Bankruptcy Rule 9006-1. UNLESS A RESPONSE OPPOSING

THE MOTION IS TIMELY FILED, THE COURT MAY GRANT THE MOTION WITHOUT

A HEARING.

                                  I.    Jurisdiction & Venue

         4.    The Court has jurisdiction of this matter pursuant to 28 U.S.C. §§1334(a) & (b);

28 U.S.C. §§157(a) & (b)(1); 28 U.S.C. § 151 and Fed. R. Bankr. P. 5005 and Local Rule 1070-

1. This is a core proceeding pursuant to 28 U.S.C. §§157(b)(2)(A) & (B).

                                                1
  Case 19-40366        Doc 14       Filed 04/18/19 Entered 04/18/19 11:41:03        Desc Main
                                     Document     Page 3 of 20


       5.      This motion arises under 11 U.S.C. §§ 707(b)(1) and (3) and FED. R. BANKR. P.

1017, 2002 and 4004. This motion is filed under FED.R.BANKR.P. 9014 and Local Rules 9013-1

to 9013-5. Movant requests that this case be dismissed.

                                     II.   Factual Background

       6.      The debtor filed this case on February 12, 2009.

       7.      The debtor scheduled the following debts:

                      Schedule D secured debts totaling $115,210, secured by a mortgage on
                       real estate and a vehicle.
                      Schedule E priority debts totaling $2,165.96.
                      Schedule F general unsecured debts totaling $200,973.73. Of this
                       amount, $115,472 is student loans.

       8.      The first meeting of creditors pursuant to Section 341 in the chapter 7 case was

scheduled for July 11, 2016.

       9.      This motion is timely filed within 60 days of the Section 341 meeting under FED.

R. BANKR. P. 1017(e), as calculated by FED. R. BANKR. P. 9006(a)(1)(C).

                             III.     Dismissal Under Section 707(b)

                                      A.     Consumer Debts

       10.     Section 707(b)(1) provides for dismissal of a chapter 7 case upon a finding of

abuse by an individual debtor with primarily consumer debts. 11 U.S.C. § 707(b)(1).

       11.       On the voluntary petition, the debtor checked that the debts are primarily

consumer debts (Part 6, question 16a).

                                    B. Totality of Circumstances

       12.     The UST requests that the Court dismiss this case based on the debtor’s actual

ability to repay the creditors based on the totality of circumstances.

       13.     On schedules I and J, the debtor initially disclosed net income of $4,150.04 and

net expenses of $4,902, leaving net income of -$751.96.


                                                  2
     Case 19-40366      Doc 14    Filed 04/18/19 Entered 04/18/19 11:41:03            Desc Main
                                   Document     Page 4 of 20


         14.    After the United States Trustee initiated an inquiry into how the separated spouse

supported the household, the debtor filed amended schedule J to disclose net income of

$4,150.04 and net expenses of $2,832 for disposable income of $1,318.04 to account for

household expenses that the separated spouse paid in lieu of support.

         15.    After the amended schedule J was filed, the United States Trustee inquired why

the case should not be dismissed based on the large amount of disposable income. See Att. Ex.

1.     The response by debtor’s counsel did not provide any new information other than to

acknowledge the disposable income. See Att. Ex. 2.

         16.    Based on the face of the schedules, the debtor has sufficient disposable income to

pay unsecured creditors in a hypothetical chapter 13 plan. Disposable income of $1,310.04 will

repay $47,449.44 or approximately 54% of schedule E and schedule F non-student loan debt

(student loan payments are included on amended schedule J) in a hypothetical chapter 13 plan.

         17.    Based on the debtor’s ability to pay under the totality of circumstances, this case

should be dismissed under Section 707(b)(3).

         WHEREFORE, the United States Trustee respectfully requests that the Court dismiss this

case under 11 U.S.C. § 707(b)(1) and grant such other relief to which the United States Trustee

may be entitled.

Dated: April 18, 2019                                 JAMES L. SNYDER
                                                      ACTING UNITED STATES TRUSTEE
                                                      Region 12

                                                       /s/ Sarah J. Wencil
                                                      Sarah J. Wencil
                                                      Trial Attorney
                                                      IA Atty # 14014
                                                      Office of the United States Trustee
                                                      U.S. Courthouse
                                                      300 South Fourth Street
                                                      Minneapolis, MN 55415
                                                      (612) 334-1350


                                                  3
Case 19-40366   Doc 14   Filed 04/18/19 Entered 04/18/19 11:41:03   Desc Main
                          Document     Page 5 of 20




                     Exhibit 1
           Case 19-40366            Doc 14       Filed 04/18/19 Entered 04/18/19 11:41:03                       Desc Main
                                                  Document     Page 6 of 20

Wencil, Sarah (USTP)

From:                                  Sibenaller, Bethany D. (USTP)
Sent:                                  Friday, April 12, 2019 11:24 AM
To:                                    rstrand@mnbiz.net
Cc:                                    reception desk; Wencil, Sarah (USTP)
Subject:                               RE: Chester


Dear Mr. Strand,

Please provide an explanation as to how the debtor qualifies for a chapter 7 discharge when her amended schedule J
shows $1,318.04 in monthly disposable income.

Thank you,

Bethany




Bethany D. Sibenaller
Office of the U.S. Trustee
Department of Justice
300 South 4th Street
Minneapolis, MN 55415
Phone: (612) 334‐1365
Email: Bethany.Sibenaller@usdoj.gov

***This transmittal is intended only for the use of the individual or entity named above and may contain information that is
sensitive. If the reader of this message is not the intended recipient, or the employee or agent responsible to deliver it to the intended
recipient, you are hereby notified that any dissemination, distribution, use or copying of this message is strictly prohibited. If you
have received this message in error, please immediately notify the sender by replying to the e-mail address noted above and delete this
message.***


From: reception desk <rkslaw@mnbiz.net>
Sent: Thursday, April 11, 2019 1:04 PM
To: Sibenaller, Bethany D. (USTP) <Bethany.Sibenaller@UST.DOJ.GOV>
Subject: Re: Chester

Bethany,

The non‐filing spouse spends about $400 a month on food and utilities, $600 a month on children's clothing,
expenses, etc. It ranges about $900‐$1000 a month.

The debtor's nephew lived with her from October 2003 to April 2018. Her husband moved out in 2016.

Thank you,
                                                                    1
                Case 19-40366          Doc 14       Filed 04/18/19 Entered 04/18/19 11:41:03                    Desc Main
                                                     Document     Page 7 of 20

     Charleen

     Charleen Uriah
     Administrative Assistant to Randall K. Strand
      Randall K. Strand, P.A.
     Rosedale Towers, Suite 200
     1700 West Highway 36
     Roseville, MN 55113
     Phone: (612) 788‐2555
     Direct Line: (651) 209‐8402
     Fax: (612) 788‐1933
     Email: rkslaw@mnbiz.net

Th

     From: Sibenaller, Bethany D. (USTP) <Bethany.Sibenaller@usdoj.gov>
     Sent: Tuesday, April 9, 2019 8:26 AM
     To: reception desk
     Cc: Wencil, Sarah (USTP)
     Subject: RE: Chester

     Dear Charleen,

     Please advise as to the status of the debtor’s remaining documentation outlined below.

     Thank you,

     Bethany




     Bethany D. Sibenaller
     Office of the U.S. Trustee
     Department of Justice
     300 South 4th Street
     Minneapolis, MN 55415
     Phone: (612) 334‐1365
     Email: Bethany.Sibenaller@usdoj.gov

     ***This transmittal is intended only for the use of the individual or entity named above and may contain information that is
     sensitive. If the reader of this message is not the intended recipient, or the employee or agent responsible to deliver it to the
     intended recipient, you are hereby notified that any dissemination, distribution, use or copying of this message is strictly
     prohibited. If you have received this message in error, please immediately notify the sender by replying to the e‐mail address noted
     above and delete this message.***



                                                                      2
               Case 19-40366          Doc 14       Filed 04/18/19 Entered 04/18/19 11:41:03                    Desc Main
                                                    Document     Page 8 of 20
    From: Sibenaller, Bethany D. (USTP)
    Sent: Friday, April 5, 2019 10:29 AM
    To: 'reception desk' <rkslaw@mnbiz.net>
    Cc: Wencil, Sarah (USTP) <Sarah.J.Wencil@UST.DOJ.GOV>
    Subject: RE: Chester

    Good morning, Charleen,

    I am still in need of further information from the debtor. Please provide an accounting and documentation of the NFS’s
    monthly contribution to the household. I need to know what the monthly amount is that the NFS is contributing
    whether by giving money to the debtor or by paying household expenses or expenses for the children directly. Also, the
    debtor’s response to the below request is insufficient. I need to know which household members were living with the
    debtor at which times for the entire date range specified below. Let me know if you have any questions.

    An explanation of the debtor’s living arrangements from 8/1/2018 through the present, including each individual that
    lived with the debtor and the dates that they resided there as well as an accounting of any household contributions that
    they made or are still making

    Thank you,

    Bethany




    Bethany D. Sibenaller
    Office of the U.S. Trustee
    Department of Justice
    300 South 4th Street
    Minneapolis, MN 55415
    Phone: (612) 334‐1365
    Email: Bethany.Sibenaller@usdoj.gov

    ***This transmittal is intended only for the use of the individual or entity named above and may contain information that is
    sensitive. If the reader of this message is not the intended recipient, or the employee or agent responsible to deliver it to the
    intended recipient, you are hereby notified that any dissemination, distribution, use or copying of this message is strictly
    prohibited. If you have received this message in error, please immediately notify the sender by replying to the e‐mail address noted
    above and delete this message.***


    From: reception desk <rkslaw@mnbiz.net>
    Sent: Thursday, March 21, 2019 3:18 PM
    To: Sibenaller, Bethany D. (USTP) <Bethany.Sibenaller@UST.DOJ.GOV>
    Subject: Re: Chester

    Good afternoon, Bethany,

    Attached please find the following:


                                                                     3
          Case 19-40366        Doc 14   Filed 04/18/19 Entered 04/18/19 11:41:03                Desc Main
                                         Document      Page 9 of 20
       Pay stubs with pay periods ending 8/18/2018 and 1/5/2019
       Comcast statements September 2018 to January 2019
       Debtor's responses to questions
       Westconsin Credit Union checking and savings February statements


If you need anything else, please let us know. Thanks.

Thank you,

Charleen

Charleen Uriah
Administrative Assistant to Randall K. Strand
 Randall K. Strand, P.A.
Rosedale Towers, Suite 200
1700 West Highway 36
Roseville, MN 55113
Phone: (612) 788‐2555
Direct Line: (651) 209‐8402
Fax: (612) 788‐1933
Email: rkslaw@mnbiz.net



From: Sibenaller, Bethany D. (USTP) <Bethany.Sibenaller@usdoj.gov>
Sent: Tuesday, March 19, 2019 1:45 PM
To: reception desk
Cc: Wencil, Sarah (USTP)
Subject: RE: Chester

Dear Charleen,

Below is a list of further documentation and information that I will need. Some of the items are missing from what has
already been produced and some are new items or requests for additional clarification. Please note that we will need to
file a statement of presumed abuse on Thursday in order to preserve our deadline. If the documentation produced
satisfies our inquiry, then we will file a contrary statement at that time. Let me know if you have any questions and
thank you for your assistance.

       Copies of the pay advices with pay periods ending on 8/18/2018 and on 1/5/2019
       Regarding the student loan payment: Why does schedule J list a monthly expense of $109 when the provided
        documentation shows a combined monthly payment of $1,230.71?
       Copies of current Comcast and DirecTV statements showing the regular monthly payments not including arrears
       An explanation of the source of funds deposited via ATM into the Wells Fargo account number 3182 on
        10/16/2018
       An explanation of the use of the $4,000 that was withdrawn from the Westconsin savings account on
        11/5/2018
       An explanation of the source of funds deposited into the Wells Fargo account number 3182 on 11/27/2018
       An explanation of the use of the $3,000 that was withdrawn from the Wells Fargo account 3182 on 11/30/2018

                                                           4
           Case 19-40366          Doc 14       Filed 04/18/19 Entered 04/18/19 11:41:03                    Desc Main
                                                Document     Page 10 of 20
         An accounting of the source of the money transferred into the Westconsin Free checking 80 account
         An explanation of the debtor’s living arrangements from 8/1/2018 through the present, including each
         individual that lived with the debtor and the dates that they resided there as well as an accounting of any
         household contributions that they made or are still making
         A copy of any child support orders or divorce decrees




Bethany D. Sibenaller
Office of the U.S. Trustee
Department of Justice
300 South 4th Street
Minneapolis, MN 55415
Phone: (612) 334‐1365
Email: Bethany.Sibenaller@usdoj.gov

***This transmittal is intended only for the use of the individual or entity named above and may contain information that is
sensitive. If the reader of this message is not the intended recipient, or the employee or agent responsible to deliver it to the
intended recipient, you are hereby notified that any dissemination, distribution, use or copying of this message is strictly
prohibited. If you have received this message in error, please immediately notify the sender by replying to the e‐mail address noted
above and delete this message.***


From: reception desk <rkslaw@mnbiz.net>
Sent: Friday, March 08, 2019 10:39 AM
To: Sibenaller, Bethany D. (USTP) <Bethany.Sibenaller@UST.DOJ.GOV>
Subject: Re: Chester

Good morning, Bethany,

Attached are the pay stubs for August, September and October 2018, and also a letter of explanation.

I believe I have given you everything that has been requested. Please let me know if there is anything else
that is needed.

Thank you,

Charleen

Charleen Uriah
Administrative Assistant to Randall K. Strand
 Randall K. Strand, P.A.
Rosedale Towers, Suite 200
1700 West Highway 36
Roseville, MN 55113
Phone: (612) 788‐2555
Direct Line: (651) 209‐8402
                                                                 5
        Case 19-40366     Doc 14   Filed 04/18/19 Entered 04/18/19 11:41:03   Desc Main
                                    Document     Page 11 of 20
Fax: (612) 788‐1933
Email: rkslaw@mnbiz.net




                                               6
Case 19-40366   Doc 14   Filed 04/18/19 Entered 04/18/19 11:41:03   Desc Main
                          Document     Page 12 of 20




                     Exhibit 2
Case 19-40366   Doc 14   Filed 04/18/19 Entered 04/18/19 11:41:03   Desc Main
                          Document     Page 13 of 20
  Case 19-40366       Doc 14    Filed 04/18/19 Entered 04/18/19 11:41:03            Desc Main
                                 Document     Page 14 of 20



                                        VERIFICATION

        I, Sarah J. Wencil, trial attorney for the United States Trustee, the movant named in the
foregoing motion, declare under penalty of perjury that the foregoing is true and correct according
to the best of my knowledge, information and belief.

Executed on: April 18, 2019                         Signed:/s/ Sarah J. Wencil
                                                           Sarah J. Wencil
                                                           Trial Attorney




                                                4
  Case 19-40366           Doc 14    Filed 04/18/19 Entered 04/18/19 11:41:03              Desc Main
                                     Document     Page 15 of 20



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MINNESOTA

In Re:                                                          Chapter 7

Shawntia Genee Chester                                          Bankruptcy No. 19-40366

                Debtor.


                                      MEMORANDUM OF LAW


         The debtor filed this case on February 12, 2009. The debtor scheduled the following debts:

                         Schedule D secured debts totaling $115,210, secured by a mortgage on real
                          estate and a vehicle.
                         Schedule E priority debts totaling $2,165.96.
                         Schedule F general unsecured debts totaling $200,973.73. Of this amount,
                          $115,472 is student loans.

         The first meeting of creditors pursuant to Section 341 in the chapter 7 case was scheduled

for July 11, 2016.       This motion is timely filed within 60 days of the Section 341 meeting under

FED. R. BANKR. P. 1017(e), as calculated by FED. R. BANKR. P. 9006(a)(1)(C).

                                     Dismissal Under Section 707(b)

         A motion to dismiss for abuse is governed by Section 707(b)(1), which provides:

                After notice and a hearing, the court, on its own motion or on a
                motion by the United States trustee, trustee (or bankruptcy
                administrator, if any), or any party in interest, may dismiss a case
                filed by an individual debtor under this chapter whose debts are
                primarily consumer debts, or with the debtor=s consent, convert such
                a case to a case under chapter 11 or 13 of this title, if it finds that the
                granting of relief would be an abuse of the provisions of this chapter.
                In making a determination whether to dismiss a case under this
                section, the court may not take into consideration whether a debtor
                has made, or continues to make charitable contributions (that meet
                the definition of >charitable contribution= under section 548(d)(3))
                to any qualified religious or charitable entity or organization (as that
                term is defined in section 548(d)(4)).

11 U.S.C. § 707(b)(1).


                                                    1
  Case 19-40366       Doc 14     Filed 04/18/19 Entered 04/18/19 11:41:03                Desc Main
                                  Document     Page 16 of 20


       The debtor checked that the debts are primarily consumer debts on the petition.

       Dismissal may be based on the presumption of abuse under § 707(b)(2) or on bad faith or

totality of the circumstances under § 707(b)(3).       The UST asserts that cause exists to dismiss

this case based on the totality of circumstances under § 707(b)(3).

                                     Totality of Circumstances

       The U.S. Trustee assets that this case should be dismissed for abuse under the totality of the

circumstances under § 707(b)(3). Section 707(b)(3) provides:

               In considering under paragraph (1) whether the granting of relief
               would be an abuse of the provisions of this chapter in a case in
               which the presumption in subparagraph (A)(I) of such paragraph
               [§707(b)(2)] does not arise or is rebutted, the court shall consider B

               (A) whether the debtor filed the petition in bad faith; or

               (B) the totality of the circumstances (including whether the debtor
               seeks to reject a personal services contract and the financial need for
               such rejection as sought by the debtor) of the debtor’s financial
               situation demonstrates abuse.

11 U.S.C. § 707(b)(3).    The U.S. Trustee bears the burden under Section 707(b)(3).        In re

Ansar, 383 B.R. 344, 348 (Bankr. D. Minn. 2008).

       The Bankruptcy Code does not define “totality of the circumstances.” In re Hartwick,

352 B.R. 867, n. 3 (Bankr. D. Minn. 2006).         Circuit courts that have opined on "totality of

circumstance" under Section 707(b)(3)(B) agree that ability to pay is a primary consideration.

Morse v. Rudler (In re Rudler), 576 F.3d 37, 51 (1st Cir. 2009) (noting that the mechanical nature

of the means test is offset by the totality of circumstances test, wherein current and foreseeable

changes from the means test, such as ability to pay, may be addressed); Ross-Tousey v. U.S.

Trustee (In re Ross-Tousey), 549 F.3d 1148, 1162 (7th Cir. 2008) (opining that totality of

circumstances can take into consideration debtor's actual income and expenses). See also

Frederickson v. Coop (In re Frederickson), 545 F.3d 652 (8th Cir. 2008)(holding under the chapter


                                                   2
  Case 19-40366       Doc 14     Filed 04/18/19 Entered 04/18/19 11:41:03             Desc Main
                                  Document     Page 17 of 20


13 disposable income test that the final calculation of projected disposable income can take into

consideration changes to the debtors' financial circumstances as well as the debtor's actual income

and expenses on schedules I and J, as opposed to be confined by the means test calculation of

disposable income); Hamilton v. Lanning, 130 S. Ct. 2464, 2478 (2010) (holding that court may

examine debtor’s income or expenses that are “known or virtually certain at the time of

confirmation” under the chapter 13 projected disposable income analysis).

        Within the Eighth Circuit, bankruptcy courts analyzing Section 707(b)(3)(B) have agreed

that ability to pay is a primary consideration under the totality of circumstances of financial

situation analysis.   See In re Honkomp, 416 B.R. 647, 649 (Bankr. N.D. Iowa); In re Campbell,

2007 WL 1376226 (Bankr. N.D. Iowa May 7, 2007); In re Worrel, 2007 WL 3374593 (Bankr.

N.D. Iowa Nov. 9, 2007); In re Booker, 399 B.R. 662, 667 (Bankr. W.D. Mo. 2009); In re

Newman, 2008 WL 2228746 (Bankr. D. Neb. 2008); In re Hoffner, 2007 WL 4868310, at * 3

(Bankr. D.N.D. Nov. 21, 2007); In re Goodall, 2008 WL 4868303 (Bankr. D. N.D. Sept. 14,

2007); In re Hicks, 370 B.R. 919 (Bankr. E.D. Mo. 2007); In re Freis, 2007 WL 1577752, at *

2-3 (Bankr. E.D. Mo. May 18, 2007); In re Delunas, 2007 WL 737763 (Bankr. E.D. Mo. Mar. 6,

2007); In re Budig, 387 B.R. 12, 16-17 (Bankr. N.D. Iowa 2008); In re Lapke, 2008 WL 901846,

at * 3 (Bankr. D. Neb. Mar. 31 2008).

        A majority of bankruptcy courts nationwide agree that ability to pay is a primary

consideration under the "totality of circumstances" analysis. See In re Bookings, 399 B.R. 662,

666 (Bankr. W.D. Mo. 2009)(citing cases following ability to pay analysis); In re Hoffner, 2007

WL 4868310, at * 3-4 (Bankr. D.N.D. Nov. 21, 2007) (citing cases supporting court and

commentator majority opinion that totality of circumstances includes an analysis of debtor's actual

ability to pay).

        The failure of a case to presume under § 707(b)(2) does not prevent a finding of abuse



                                                 3
  Case 19-40366         Doc 14   Filed 04/18/19 Entered 04/18/19 11:41:03             Desc Main
                                  Document     Page 18 of 20


based on ability to pay under either totality of circumstances or bad faith. In re Rudler, 576 f.3d

at 51; In re Ross-Tousey, 549 F.3d at 1161-62; In re Colgate, 370 B.R. 50 (Bankr. E.D. N.Y.

2007); In re Haman, 366 B.R. 307(Bankr. D. Del. 2007); In re Lenton, 358 B.R. 651 (Bankr.

E.D. Pa. 2006); In re Zaporski, 366 B.R. 758 (Bankr. E.D. Mich. 2007); In re McGillis, 370 B.R.

720 (Bankr. W.D. Mich. 2007); In re Zuccarell, 373 B.R. 508 (Bankr. N.D. Ohio 2007)In re

Hoffner, 2007 WL 486310 (Bankr. D.N.D.Nov. 21, 2007); In re Campbell, 2007 WL 1376226

(Bankr. N.D. Iowa May 7, 2007); In re Freis, 2007 WL 1577752 (Bankr. W.D. Mo. May 18,

2007); but see In re Walker, 381 B.R. 620 (Bankr. M.D. Pa. 2008); In re Nockerts, 357 B.R.

497 (Bankr. E.D. Wis. 2006).

           On schedules I and amended schedule J, the debtor disclosed net income of $4,150.04

and net expenses of $2,832 for disposable income of $1,318.04. Disposable income of $1,318.04

is sufficient to pay a substantial portion of the debtor’s unsecured debts over thirty-six months or

more over a 60 months hypothetical chapter 13 plan.

       The U.S. Trustee requests that the Court dismiss this case under §707(b)(1) based on the

totality of circumstances.

Dated: April 18, 2019                                 JAMES L. SNYDER
                                                      ACTING UNITED STATES TRUSTEE
                                                      Region 12

                                                       /s/ Sarah J. Wencil
                                                      Sarah J. Wencil
                                                      Trial Attorney
                                                      IA Atty # 14014
                                                      Office of the United States Trustee
                                                      U.S. Courthouse
                                                      300 South Fourth Street
                                                      Minneapolis, MN 55415
                                                      (612) 334-1350




                                                 4
  Case 19-40366        Doc 14     Filed 04/18/19 Entered 04/18/19 11:41:03           Desc Main
                                   Document     Page 19 of 20


                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA

In Re:                                                       Chapter 7

Shawntia Genee Chester                                       Bankruptcy No. 19-40366

                Debtor.


                           UNSWORN CERTIFICATE OF SERVICE


         The undersigned declares under penalty of perjury that on April 18, 2019, I electronically

filed the following: Notice of Hearing on Motion to Dismiss Chapter 7 Case, United States

Trustee’s Notice of Hearing and Motion to Dismiss Pursuant to 11 U.S.C. §707(b)(1), Verification

and proposed Order, thereby generating electronic service by CM/ECF on those electronic

addresses below. I also served the debtor and counsel by first class mail at the address stated

below:

Shawntia Genee Chester
711 Queen Ave N
Minneapolis, MN 55411

Randall K Strand
Randall K Strand PA
1700 W Hwy 36 Ste 200
Roseville, MN 55113
Email: rstrand@mnbiz.net

John R. Stoebner
CM/ECF


 Executed on: April 18, 2019
                                                      /s/ Sarah J. Wencil
                                                      Sarah J. Wencil
                                                      Office of the United States Trustee
  Case 19-40366        Doc 14     Filed 04/18/19 Entered 04/18/19 11:41:03          Desc Main
                                   Document     Page 20 of 20


                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA

In Re:                                                         Chapter 7

Shawntia Genee Chester                                         Bankruptcy No. 19-40366

                Debtor.


                                               ORDER


         At Minneapolis, Minnesota.

         The United States Trustee's motion to dismiss this chapter 7 case under 11 U.S.C.

§707(b)(1), based on the totality of circumstances under 11 U.S.C. §707(b)(3) came before the

court.

         Based on the motion, the file, and the record of the proceedings herein,

         IT IS HEREBY ORDERED:

         This case is dismissed under 11 U.S.C. § 707(b)(1).




Dated:
                                                      _____________________________
                                                      Kathleen H. Sanberg
                                                      Chief Judge, United States Bankruptcy Court
